In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1872V
                                    Filed: October 24, 2019
                                        UNPUBLISHED


    KELVIN HERNANDEZ GONZALEZ,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Ruling on Entitlement; Concession;
                                                             Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                  Guillain-Barre Syndrome (GBS)
    HUMAN SERVICES,

                        Respondent.


Roberto Ruiz-Comas, RC Legal & Litigation Services PSC, San Juan, PR, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Corcoran, Chief Special Master:

         On December 6, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (GBS) as a
result of receiving the influenza vaccination on November 18, 2015. Petition at 1,
¶¶ 2, 7. Petitioner further alleges that he received the vaccination in the United States
or its trust territories, that he suffered the residual effects of his GBS for more than six
months, and that neither he nor any other party has filed a civil action or received


1I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C.
§ 3501 note (2012) (Federal Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
compensation for his GBS. Id. at ¶¶ 2, 8, 9. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On October 23, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent concluded that “petitioner suffered the Table injury of
GBS following a flu vaccine within the Table time period, and that there is a not a
preponderance of the medical evidence that petitioner’s GBS was due to a factor
unrelated to the vaccination . . . . The claim also meets the statutory severity
requirements because petitioner experienced sequelae of his GBS for more than six
months.” Id. at 4 (citing 42 C.F.R. § 100.3(a); 42 U.S.C. §§ 300aa-13(a)(1), 300aa-
11(c)(1)(D)(i).

       In view of respondent’s position and the evidence of record, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Brian H. Corcoran
                                 Brian H. Corcoran
                                 Chief Special Master




                                           2